Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
1.	Claim 7, line 7, “a current of cooling air” has been deleted and replaced with --the current of cooling air--.
2.	Claim 9, line 5, “the temperature” has been deleted and replaced with --a temperature--.

Allowable Subject Matter


Claims 1-12 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A cooling device for a vehicle, the cooling device (1) comprising: a battery (4) to which electric power supplied from an external power supply can be charged; a motor (2) that outputs motive power for traveling using the electric power from the battery (4); a power control unit (3) that converts DC electric power of the battery (4) into AC electric power and supplies the AC electric power to the motor (2); a cooling circuit (100) through which a cooling liquid for cooling the battery (4) and the power control unit (3) is circulated; an electric pump (101) provided in the cooling circuit (100) and that circulates the cooling liquid; a radiator (104) provided in the cooling circuit (100) and that dissipates heat from the cooling liquid circulating through the cooling circuit (100); and a control unit (5) that controls a flow rate of the cooling liquid circulating through the cooling circuit (100) wherein the cooling circuit (100) includes: a first circuit (110) in which the cooling liquid discharged from the electric pump (101) circulates through the power control unit (3); a second circuit (120) connected in parallel with the first circuit (110) and in which the cooling liquid discharged from the electric pump (101) circulates through the battery (4) without passing through the power control unit (3); and a flow-rate control unit (102) that controls a proportion of a flow rate of the cooling liquid flowing in the first circuit (110) and a flow rate of the cooling liquid flowing in the second circuit (120); and wherein the control unit (5) is configured to, when the battery (4) is being charged with the electric power of the external power supply, control the electric pump (101) and the flow-rate control unit (102) so that the flow rate of the cooling liquid flowing through the second circuit (120) on a side of the battery (4) is greater than the flow rate of the cooling liquid flowing through the first circuit (110) on a side of the power control unit (3).
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614